Title: From John Adams to Benjamin Guild, 9 April 1783
From: Adams, John
To: Guild, Benjamin


Sir,
Paris April 9th. 1783.

I have recd. your favor of Decr. 3d, & thank You for the Register, Catalogue & Pamphlet, which are precious Presents to me. Since the Date of your Letter, you have recd. no doubt a great deal of News, and I should be very glad if I could this moment know from you the Operation of it, about which We are very anxious.
We are not yet certain about the Arrangement of the British Ministry, altho’ there are Reports circulating, that a Coalition of three Parties has been formed— Such a Staganation as We have seen for some Months, not only of all Business, but of all Intelligence both from our old Friends & old Enemies, has been very irksome, and even as distressing I think as War— But it cannot now be many Weeks before We shall hear from all Parts.
I have been negociating a Connection and Correspondence between the Medical Society at Boston and the Societé Royale de Medicine here, and have succeeded to my Wish— I hope the Society at Boston wont think me impertinent and officious— If they do, I must throw the Blame upon Dr. Tufts, who led me into the Scrape.
Mr. Winslow Warren has been sometime at Marseilles, and I am told is now gone into Italy, in pursuit of Commerce and Knowledge at once— What could any Man do better? I wish I could follow him— His Friends will be obliged to You for News of him.
With great Esteem, I am, Sir.—
